20-31372-jda   Doc 30   Filed 11/05/20   Entered 11/05/20 15:08:03   Page 1 of 14
20-31372-jda   Doc 30   Filed 11/05/20   Entered 11/05/20 15:08:03   Page 2 of 14
20-31372-jda   Doc 30   Filed 11/05/20   Entered 11/05/20 15:08:03   Page 3 of 14
20-31372-jda   Doc 30   Filed 11/05/20   Entered 11/05/20 15:08:03   Page 4 of 14
20-31372-jda   Doc 30   Filed 11/05/20   Entered 11/05/20 15:08:03   Page 5 of 14
20-31372-jda   Doc 30   Filed 11/05/20   Entered 11/05/20 15:08:03   Page 6 of 14
20-31372-jda   Doc 30   Filed 11/05/20   Entered 11/05/20 15:08:03   Page 7 of 14
20-31372-jda   Doc 30   Filed 11/05/20   Entered 11/05/20 15:08:03   Page 8 of 14
20-31372-jda   Doc 30   Filed 11/05/20   Entered 11/05/20 15:08:03   Page 9 of 14
20-31372-jda   Doc 30   Filed 11/05/20   Entered 11/05/20 15:08:03   Page 10 of 14
20-31372-jda   Doc 30   Filed 11/05/20   Entered 11/05/20 15:08:03   Page 11 of 14
20-31372-jda   Doc 30   Filed 11/05/20   Entered 11/05/20 15:08:03   Page 12 of 14
20-31372-jda   Doc 30   Filed 11/05/20   Entered 11/05/20 15:08:03   Page 13 of 14
20-31372-jda   Doc 30   Filed 11/05/20   Entered 11/05/20 15:08:03   Page 14 of 14
